In a medical malpractice action, the defendant hospital appeals from an order of the Supreme Court, Queens County, dated June 20, 1979, which denied its motion for summary judgment dismissing the derivative causes of action asserted by the infant plaintiffs parents. The appeal brings up for review so much of a further order of the same court, dated October 2, 1979, as, upon reargument, adhered to the original determination. Appeal from the order dated June 20, 1979 dismissed as academic. That order was superseded by the order granting reargument. Order dated October 2, 1979, affirmed insofar as reviewed. No opinion. Plaintiffs are awarded one bill of $50 costs and disbursements. Mollen, P. J., Titone, Martuscello and O’Con-nor, JJ., concur.